This case is similar to the preceding one (Central Lithograph Co. v. Eatmor Chocolate Co., No. 1). The Minneapolis Securities Corporation filed a reclamation petition for a machine known as a Huhn Dryer, which had been installed in the plant of the Eatmor Chocolate Company under a conditional sale agreement. The holder of the mortgage had no knowledge or notice of the installation of the machine or of the conditional sale agreement until after the filing of the petition to reclaim. The machine has been continuously used in the plant ever since its installation. It manufactures 25,000 pounds of candy per day, or 33 1/3% of the total output. The manufacture of candy cannot be carried on without this machine. It is connected with the steam and electrical systems of the plant and is fastened on the floor and on the ceiling with three-inch bolts. If the machine were removed, the building structure could be repaired for about $75. The court below by its order adjudged the machine to belong to the petitioner and permitted its removal. The ruling made in the preceding case is applicable here.
The order of the court below is reversed at appellee's cost, and the machine in question is awarded to the Commonwealth Trust Company. *Page 312